Citation Nr: 0801370	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 
2003, for the grant of service connection for hypertension.

2.  Entitlement to an effective date earlier than April 17, 
2003, for the grant of service connection for a low back 
disability.

3.  Entitlement to an effective date earlier than April 17, 
2003, for the grant of service connection for a left knee 
disability.

4.  Entitlement to an initial rating higher than 20 percent 
for a low back disability.

5.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

6.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.

7.  Entitlement to an increased rating for a right knee 
disability, rated 10 percent disabling for the period from 
April 17, 2003, to June 26, 2003; and 20 percent disabling 
for the period since June 27, 2003.

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 and March 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted the veteran's claims for service connection for a low 
back disability, hypertension, and a left knee disability, 
and awarded 20 percent, 10 percent, and 10 percent disability 
ratings, respectively; denied a rating in excess of 10 
percent for a right knee disability; and denied a TDIU 
rating.  A March 2004 rating decision increased the 
disability rating for the veteran's right knee disability 
from 10 percent to 20 percent disabling, effective June 27, 
2003, and denied effective dates of service connection for 
the low back disability, left knee disability, and 
hypertension prior to April 17, 2003.  In May 2007, the 
veteran testified before the Board at a hearing that was held 
via videoconference.

At his May 2007 hearing before the Board, the veteran raised 
a new claim of entitlement to service connection for 
depression, secondary to his service-connected low back 
disability.  The Board refers this matter to the RO for 
appropriate action.

The issue of entitlement to a TDIU rating is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a May 2007 statement, the veteran withdrew his appeals 
concerning entitlement to effective dates of service 
connection earlier than April 17, 2003, for a low back 
disability, left knee disability, and hypertension.

2.  Since April 17, 2003, the veteran's low back disability 
has been manifested by no more than moderate limitation of 
motion of the thoracolumbar spine and muscle spasm.  It has 
not been productive of any incapacitating episodes within any 
12-month period.  Ankylosis and neurological manifestations 
associated with the service-connected low back disability 
have not been shown.

3.  Since April 17, 2003, the veteran's hypertension has not 
been manifested by blood pressure readings of diastolic 
pressure that was predominantly 110 or more with definite 
symptoms or by systolic pressure that was predominantly 200 
or more.

4.  Since April 17, 2003, the veteran's left knee disability 
has been manifested by subjective complaints of pain and 
stiffness, and objective findings of degenerative arthritis, 
extension to 0 degrees, and flexion limited to no more than 
110 degrees.  There is no clinical evidence of ankylosis, 
subluxation, instability, dislocation, or locking of the knee 
joint.

5.  Since April 17, 2003, the veteran's right knee disability 
has been manifested by subjective complaints of pain, 
instability, stiffness, locking, grinding, and swelling, and 
objective findings of degenerative arthritis, extension to 0 
degrees, flexion limited at most to 100 degrees, crepitation, 
tenderness to palpation, effusion, and locking.  There is no 
clinical evidence of instability or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an effective date of service 
connection earlier than April 17, 2003, for hypertension have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an effective date of service 
connection earlier than April 17, 2003, for a low back 
disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an effective date of service 
connection earlier than April 17, 2003, for a left knee 
disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

4.  The criteria for a rating higher than 20 percent for a 
low back disability have not been met since April 17, 2003, 
the effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 
5003, 5237, 5238, 5242, 5243 (2007).  

5.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met since April 17, 2003, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, DC 7101 (2007).

6.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met since April 17, 2003, 
the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2007).

7.  The criteria for a 20 percent rating, but not greater, 
for a right knee disability have been met since April 17, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In July 2005, the veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to effective 
dates of service connection earlier than April 17, 2003, for 
a low back disability, left knee disability, and 
hypertension, as identified in the June 2005 statement of the 
case.  

In a May 2007 written statement, the veteran stated that he 
was withdrawing the appeals as to the issues of entitlement 
to effective dates of service connection earlier than April 
17, 2003, for a low back disability, left knee disability, 
and hypertension.  The Board finds that the veteran's written 
statement indicating his intention to withdraw the appeal as 
to these issues satisfies the requirements for the withdrawal 
of a substantive appeal.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to effective dates of service connection 
earlier than April 17, 2003, for a low back disability, left 
knee disability, and hypertension, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to effective dates of 
service connection earlier than April 17, 2003, for a low 
back disability, left knee disability, and hypertension are 
dismissed.

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the veteran timely appealed the 
ratings initially assigned for his hypertension, low back 
disability, and left knee disability on the original grants 
of service connection.  The Board must therefore consider 
entitlement to staged ratings for different degrees of 
disability in the relevant time periods, that is, since the 
original grants of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As entitlement to service connection 
had already been established for the veteran's right knee 
disability, and an increase in the disability rating is now 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); but see 
Hart v. Mansfield, 2007 WL 4098218 (Vet. App. June 15, 2007) 
(holding that staged ratings are appropriate where the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that warrant 
different ratings).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45 (2007).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

A.  Low Back 

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change, but 
must apply both criteria to the period after the effective 
date of the regulatory change and determine which is more 
favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's finds that the following decision results in no 
prejudice to the veteran in terms of any lack of notice of 
the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

At the time the veteran filed his claim for service 
connection for a low back disability, intervertebral disc 
syndrome was evaluated either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
slightly revised in September 2003.  Effective September 26, 
2003, the regulations for rating disabilities of the spine 
were revised, and the diagnostic codes were reclassified.  
These reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 20 percent disabling under DC 5010-5292.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  Diagnostic Code 5010 pertains to traumatic 
arthritis.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5292 
pertains to limitation of motion of the lumbosacral spine.  
38 C.F.R. § 4.71a, DC 5292 (2003).  Other applicable 
diagnostic codes include DC 5293, which contemplates 
intervertebral disc syndrome, and DC 5295, which contemplates 
lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5293, 5295 
(2002).  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in July 2003, physical examination of the 
lumbar spine revealed range of motion of the veteran's lumbar 
spine as follows:  forward flexion to 95 degrees, extension 
to 0 degrees, 30 degrees lateral bending, bilaterally, and 20 
degrees rotation, bilaterally.  All ranges of motion were 
affected by pain.  A VA treatment record dated in October 
2004 shows that the veteran had forward flexion of the lumbar 
spine such that he was able to bend forward with his 
fingertips approximately one inch from the floor.  He had 
extension to 10 degrees, lateral flexion to 10 degrees, 
bilaterally, and was unable to rotate secondary to pain.  
Private treatment records dated in February 2005 show that 
the range of motion of the veteran's lumbar spine was as 
follows:  forward flexion to 90 degrees, extension to 0 
degrees, 25 degrees lateral bending, bilaterally, and 25 
degrees rotation, bilaterally.  All ranges of motion were 
affected by pain.  In August 2005, he had forward flexion to 
35 degrees, extension to 0 degrees, 10 degrees lateral 
bending, bilaterally, and 10 degrees rotation, bilaterally.  
All ranges of motion were affected by pain.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at each of the above examinations, 
the Board concludes that the veteran's limitation of motion 
most accurately falls within the moderate range.  While the 
range of motion of the veteran's back has in some aspects 
fallen within less than half the normal range, the Board 
finds that the veteran's nearly normal range of motion in 
other aspects qualifies his range of motion overall as no 
more than moderate, as at no time has his range of motion 
been found to be severe or extremely minimal.  Thus, under 
the old qualitative criteria for evaluating limitation of 
motion of the lumbar spine, the veteran's low back disability 
was no more than moderate, for which a 20 percent rating was 
warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old 
schedular criteria of DC 5292 cannot serve as a basis for an 
increased rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion fall at most within the requirements for 
a 20 percent rating: forward flexion greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237 
(2007).  Forward flexion of the thoracolumbar spine to 30 
degrees or less has not been shown, nor has favorable 
ankylosis of the entire thoracolumbar spine been shown.  
Thus, the new schedular criteria of DC 5237 cannot serve as a 
basis for an increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 20 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2007).  

Under the old schedular criteria of DC 5295, a higher rating 
of 40 percent was not warranted unless there was listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, treatment 
records dated from April 2003 to September 2006, and a July 
2003 report of VA examination demonstrate tenderness and 
evidence of muscle spasm, but no evidence of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or any 
of the above with abnormal mobility on forced motion.  Thus, 
the veteran's low back disability does not satisfy the 
criteria for a higher rating of 40 percent under the old 
criteria of DC 5295.  Under the new schedular criteria, the 
veteran's range of motion does not meet the criteria for a 
higher rating of 40 percent, as discussed above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome (IDS), would entitle the veteran 
to a higher rating, the evidence for consideration includes 
treatment records dated from April 2003 to September 2006, 
and a July 2003 report of VA examination.  After September 
23, 2002, and prior to September 26, 2003, IDS could be rated 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than 
six during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, the veteran has not reported 
that he was bedridden as a result of his low back disability, 
and there is no evidence that the veteran was prescribed bed 
rest by a physician for more than four weeks but less than 
six weeks during any one-year period of the rating period 
under consideration.  Accordingly, he is not entitled to an 
increased rating under this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
July 2003 VA examination shows forward flexion to 95 degrees, 
extension to 0 degrees, 30 degrees lateral bending, 
bilaterally, and 20 degrees rotation, bilaterally.  All 
ranges of motion were affected by pain.  A VA treatment 
record dated in October 2004 shows that the veteran had 
forward flexion of the lumbar spine such that he was able to 
bend forward with his fingertips approximately one inch from 
the floor.  He had extension to 10 degrees, lateral flexion 
to 10 degrees, bilaterally, and was unable to rotate 
secondary to pain.  Private treatment records dated in 
February 2005 show that the range of motion of the veteran's 
lumbar spine was as follows:  forward flexion to 90 degrees, 
extension to 0 degrees, 25 degrees lateral bending, 
bilaterally, and 25 degrees rotation, bilaterally.  All 
ranges of motion were affected by pain.  In August 2005, he 
had forward flexion to 35 degrees, extension to 0 degrees, 10 
degrees lateral bending, bilaterally, and 10 degrees 
rotation, bilaterally.  All ranges of motion were affected by 
pain.  These ranges of motion would warrant a rating of no 
more than 20 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2007).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities.  Also, while his motion is 
limited by pain, the evidence does not show that the further 
limitation due to pain results in it being limited to a 
sufficient extent to warrant a higher rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The question before the 
Board, then, is whether the veteran is entitled to a separate 
rating for any neurological manifestations.  

Treatment records demonstrate complaints of numbness in the 
right thigh.  On VA examination in July 2003, the veteran 
reported experiencing numbness from the lateral aspect of his 
right thigh from the level of the right hip down to the level 
of the right knee.  Physical examination revealed that he was 
able to appreciate pin prick in these areas but not as much 
as on other areas of the thigh anteriorly and posteriorly.  
He was also able to appreciate tactile stimulus but 
subjectively less on the lateral aspect than on the anterior 
and posterior aspects of the right thigh.  Physical 
examination, however, revealed no evidence of muscle weakness 
or atrophy.  He walked slowly with a limp, related to his 
right knee.  The examiner concluded that the veteran's 
complaints of numbness and radiating pain were related to his 
right knee disability.  Treatment records dated in July 2004 
show that he had 5/5 motor strength throughout both lower 
extremities, except that he had 4/5 in hip extension that 
appeared to be due to pain inhibition.  He was able to stand 
and walk, with support for balance, on his heels and toes.  
Straight leg raising was negative.  Sensation was found to be 
grossly intact, with no evidence of dyesthesias, 
hyperesthesias, or allydonia.  Reflexes were also found to be 
intact.  Records dated in October 2004 show that the 
veteran's strength in the lower extremities was again found 
to be 5/5.  Records dated in February 2005 show that he had 
muscle strength of 4/5 in the lower extremities, with 
arterial pulses present and equal bilaterally.  Straight leg 
raising was positive in the sitting and supine positions.  In 
August 2005, he had 5/5 strength in the bilateral lower 
extremities, with no evidence of muscle atrophy, and his 
reflexes in the lower extremities were determined to be 
grossly normal, and his sensory and motor functions were also 
found to be intact and normal.  Toe-heel and tandem walk were 
also normal.  Straight leg raising was negative in the 
sitting and supine positions.  

While the veteran has complained of sensory abnormalities 
related to his low back disability, the findings in the 
medical records do not support a conclusion that the veteran 
has radiculopathy, or that he has any other objective 
neurological symptoms related to his low back disability.  
Physical examination has overall demonstrated no neurological 
impairment or sensory deficits.  Additionally, no muscle 
atrophy is present and his muscle strength is normal in the 
lower extremities, bilaterally.  The veteran is thus not 
entitled to an increased rating for his low back disability 
based upon consideration of any neurologic residuals because 
there are not independently ratable neurologic residuals 
shown or diagnosed by the treating and examining physicians.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability have warranted no more than a 20 percent rating at 
any time since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the veteran is not entitled to a separate rating for any 
neurological component of his low back disability, as there 
is no objective evidence of any independently ratable 
neurological manifestations that would warrant a compensable 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Hypertension

The veteran's hypertension is rated 10 percent disabling 
under DC 7101, which pertains to hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2007).

Clinical records dated from April 2002 to March 2006 show 
that the veteran's hypertensive blood pressure requires 
medication for control, and that as a result of poor 
compliance with medication, his blood pressure has been under 
poor control.  These records also show that of the many 
occasions on which the veteran's blood pressure was read over 
a period of four years, he had a diastolic blood pressure 
reading higher than 100 on only four occasions.  In July 
2003, he had a diastolic pressure reading of 106, in December 
2003 he had diastolic pressure readings of 102 and 101, and 
in May 2005 he had a diastolic pressure reading of 102.  
Diastolic readings from April 2002 to March 2006 were 
predominantly in the mid-80's to mid-90's.  These records do 
not show definite symptoms associated with hypertension.  
VAOPGCPREC 9-93 (Nov. 9 1993), 59 Fed. Reg. 4752 (1994).

The veteran underwent VA examination for hypertension in July 
2003.  At the time of the examination, the veteran reported 
that he expected his current blood pressure to be very high, 
as he was currently experiencing extreme levels of stress.  
On the date of the examination, the veteran's blood pressure 
readings were taken at three stages, and measured 180/106, 
180/110, and 180/110.  

The Board finds that the criteria for an increased rating 
have not been met.  At no time since the effective date of 
service connection have the veteran's diastolic pressure 
readings been predominantly 110 or more with definite 
symptoms, nor have his systolic pressure readings been 
predominantly 200 or more.  The veteran has had no clinical 
blood pressure readings with a diastolic pressure over 110 
and at no time has his systolic pressure been 200 or more.  
While two of his three diastolic blood pressure readings at a 
July 2003 examination were 110, the Board finds that this 
does not constitute readings of predominantly 110 or more, 
because the remainder of his many diastolic blood pressure 
readings are not 110 or more.  Thus, a rating in excess of 10 
percent is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the veteran's 
service-connected hypertension has been rated no more than 10 
percent disabling since April 17, 2003, when service 
connection became effective.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Knees

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  However, a 
separate rating must be based on additional compensable 
disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  However, a separate 
rating must be based on additional compensable disability.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

1.  Left Knee

The veteran's left knee disability has been rated 10 percent 
disabling under DC 5010, which pertains to traumatic 
arthritis.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Codes 
5260, which contemplates limitation of flexion of the leg, 
and 5261, which contemplates limitation of extension of the 
leg, are also applicable.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2007).

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, the veteran has denied instability and episodes 
of locking and dislocation, and no treatment record, or any 
report of VA examination demonstrates any objective finding 
of instability, dislocation, or locking of the left knee.  
Similarly, ankylosis of the left knee has not been 
demonstrated.  Additionally, the veteran has not undergone 
any surgical procedures on his left knee.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 
contemplates limitation of extension of the leg.  Under DC 
5261, a zero percent rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 
30 degrees; and a 50 percent rating is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Treatment records dated from April 2003 to September 2006 
reveal complaints of left knee pain.  In February 2005, he 
was found to have 0 degrees extension and 140 degrees flexion 
of the left knee.  In August 2005 he was again found to have 
0 degrees extension and 140 degrees flexion of the left knee.     

On VA examination in July 2003, the veteran complained of 
left knee pain that had worsened.  Physical examination of 
the left knee revealed range of motion of the left knee as 
follows:  extension to 0 degrees and flexion to 110 degrees, 
with crepitus.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
occasion that the range of motion of the veteran's left knee 
was measured, he had full extension, or extension to 0 
degrees.  Extension to 0 degrees warrants a noncompensable 
evaluation.  Diagnostic Code 5261 therefore cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  The flexion of the veteran's left knee 
would have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Flexion limited at most to 
110 degrees does not warrant a rating higher than 10 percent 
under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under DCs 5260 and 5261 
were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The veteran contends that his left 
knee disability flares up with prolonged walking or standing.  
However, even if the veteran does experience occasional 
flare-up of his left knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the left knee would be restricted by pain or 
other factors to only 30 degrees flexion or 15 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the left knee is 
limited in motion to 15 degrees extension or 30 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202 (1995).

The veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis.  38 C.F.R. 
§ 4,71a, DC 5010.  In order to be eligible for a separate 
rating under this diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the veteran here does not qualify 
for compensation on the basis of limitation of motion.  The 
issue before the Board, then, is whether the veteran is 
entitled to a higher rating under DC 5010 for his 
degenerative arthritis.  Under DC 5010, a 20 percent 
evaluation is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  In this case there are 
not two or more major joints involved for which the veteran 
has established service connection for arthritis (the knees).  
However, to award the 20 percent rating for involvement of 
two joints is no appropriate because with the bilateral 
factor and the 20 percent rating for the right knee, the 
currently assigned ratings for the knees are more favorable 
to the veteran than a single 20 percent rating.  38 C.F.R. 
§§ 4.25, 4.26 (2007).  Therefore, the Board finds that the 
veteran is not entitled to a rating greater than the current 
10 percent rating under DC 5010.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5010.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Right Knee

The veteran's right knee disability has been rated as 10 
percent disabling for the period from April 17, 2003, to June 
26, 2003; and 20 percent disabling for the period since June 
27, 2003, under DCs 5010-5258.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen. 38 C.F.R. § 4.27 (2007).  Diagnostic Code 
5010 pertains to traumatic arthritis.  Diagnostic Code 5258 
pertains to dislocation of semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a, DCs 5010, 5258.  Diagnostic Codes 5257, 
which pertains to recurrent subluxation or lateral 
instability of the knee, and 5260 and 5261, which pertain to 
limitation of range of motion of the knee, are also 
applicable.  38 C.F.R. § 4.71a, DCs 5257, 5260, 5261.

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  Specifically, no treatment record, or any 
report of VA examination demonstrates any objective finding 
of dislocation or locking of the right knee.  Similarly, 
ankylosis of the right knee has not been demonstrated.  

In determining whether the veteran is entitled to an 
increased rating for his right knee disability, the Board 
finds first that while the veteran has been diagnosed with 
degenerative arthritis of the right knee, he is not entitled 
to a separate rating for his right knee disability under the 
diagnostic criteria pertaining to arthritis because he has 
been granted a compensable rating for his right knee 
disability under a diagnostic code predicated upon limitation 
of motion.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5010, Note 1; 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  As a 
rating under the diagnostic criteria pertaining to arthritis 
may only be awarded where limitation of motion is 
noncompensable, the Board finds that the veteran is not 
entitled to a separate rating based upon degenerative 
arthritis of the right knee.

The veteran is currently in receipt of a 20 percent rating 
under this DC 5258.  As a 20 percent rating is the maximum 
rating available under this diagnostic code, DC 5258 cannot 
serve as a basis for an increased rating for the period since 
June 27, 2003. 38 C.F.R. § 4.71a, DC 5258.  The question 
before the Board, then, is whether the veteran is entitled to 
a rating higher than 10 percent under this diagnostic code 
for the period from April 17, 2003, to June 26, 2003.  The RO 
increased the veteran's disability rating under this DC 5258, 
effective June 27, 2003, based upon a June 27, 2003 record of 
treatment which shows that the veteran complained of his 
right knee popping "at times."  Based upon the veteran's 
description of his right knee popping "at times," the Board 
finds that the evidence indicates that the veteran did not 
first experience popping of his knee as of that date, but 
rather that he experienced periodic popping of his right knee 
"at times" prior to June 27, 2003.  This conclusion is 
supported by a July 14, 2003 record of treatment which shows 
that the veteran reported experiencing periodic popping and 
locking of his right knee over the past six months.  Because 
popping and locking of the knee are readily observable by a 
layperson, the Board finds that the veteran is competent to 
report such symptoms, and that based upon the manifestation 
of these symptoms prior to June 27, 2003, he is entitled to 
an increased rating of 20 percent under DC 5258 for the 
period from April 17, 2003, to June 26, 2003.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself); 
Hart v. Mansfield, 2007 WL 4098218 (Vet. App. June 15, 2007) 
(holding that staged ratings are appropriate where the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that warrant 
different ratings).  

The Board now turns to the question of whether the veteran is 
entitled to a rating in excess of 20 percent for his right 
knee disability under the remaining applicable diagnostic 
codes.

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows:  knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  Treatment records dated from 
April 2003 to September 2006 are negative for any objective 
findings of instability.  

On VA examination in July 2003, the veteran complained of 
right knee pain and reported that if he did not wear a knee 
brace his right knee felt lax and weak, and that he did not 
feel confident that he would be able to support himself using 
only his right lower extremity.  On physical examination, 
however, all ligaments were found to be stable.  In order to 
warrant a higher rating, "severe" instability must be 
shown.  Based upon the absence of outpatient treatment 
records demonstrating right knee instability and stability 
testing of the right knee ligaments on VA examination in July 
2003, which found no evidence of instability, the disability 
level of the right knee cannot be said to be more than 
moderate, consistent with a 20 percent rating.  Accordingly, 
the evidence does not support a rating in excess of 20 
percent under this diagnostic code.

In order to warrant a separate compensable rating for 
instability, the evidence would need to show slight 
instability.  However, despite the veteran's subjective 
complaints of a lax, weak feeling, the objective evidence did 
not find any instability in the right knee.  Therefore, the 
Board finds that a separate compensable rating under DC 5257 
is not warranted because slight recurrent instability is not 
shown by the evidence of record.

Next, DC 5260 contemplates limitation of leg flexion.  Under 
DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from April 2003 to September 2006 
reveal complaints of right knee pain.  In April 2004, he was 
found to have extension to 5 degrees and flexion to 105 
degrees.  In February 2005, he was found to have 0 degrees 
extension and 120 degrees flexion of the right knee.  In 
August 2005 he was again found to have 0 degrees extension 
and 120 degrees flexion of the left knee.     

On VA examination in July 2003, the veteran complained of 
right knee pain that had worsened.  Physical examination of 
the right knee revealed range of motion of the right knee as 
follows:  extension to 0 degrees and flexion to 100 degrees, 
with crepitus.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
occasion that the range of motion of the veteran's left knee 
was measured, he had extension limited to no more than 5 
degrees, or nearly full extension.  Extension limited at most 
to 5 degrees warrants a noncompensable rating.  Diagnostic 
Code 5261 therefore cannot serve as a basis for an increased 
rating in this case.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating in this case.  The flexion of 
the veteran's right knee would have to be limited to 15 
degrees in order to warrant an increased rating of 20 
percent.  Flexion limited at most to 100 degrees does not 
warrant a rating higher than 20 percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The veteran contends that his right 
knee disability flares up with prolonged walking or standing.  
However, even if the veteran does experience occasional 
flare-up of his right knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the right knee would be restricted by pain or 
other factors to only 15 degrees flexion or 20 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 20 degrees extension or 15 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202 (1995).  Furthermore, the evidence does not show 
that pain on use limits the veteran's motion such that both 
limitation of flexion and limitation of extension would 
warrant a compensable rating.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants a 20 percent 
rating, but not greater, since April 17, 2003, pursuant to 
DC 5258.  All doubt in considering this claim has been 
resolved I favor of the veteran in rendering this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003, and December 
2003; and rating decisions in August 2003 and March 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 statement of the case.  The 
veteran waived RO consideration of additional evidence 
submitted at his hearing, therefore the issuance of a 
supplemental statement of the case is not required.  
38 C.F.R. §§ 19.31, 20.1304.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The appeal concerning the issue of entitlement to an 
effective date of service connection earlier than April 27, 
2003, for hypertension is dismissed without prejudice.

The appeal concerning the issue of entitlement to an 
effective date of service connection earlier than April 27, 
2003, for a low back disability is dismissed without 
prejudice.

The appeal concerning the issue of entitlement to an 
effective date of service connection earlier than April 27, 
2003, for a left knee disability is dismissed without 
prejudice.

An initial rating in excess of 20 percent for a low back 
disability is denied.

An initial rating in excess of 10 percent for hypertension is 
denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied.

A 20 percent rating, but not greater, is granted for the 
right knee, since April 17, 2003.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to a TDIU rating.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2007).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2007).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2007).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the veteran is service connected for a low back 
disability, evaluated as 20 percent disabling; a right knee 
disability, evaluated as 20 percent disabling; a left knee 
disability, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; and for residuals of 
fractures of the right wrist and left ankle, each evaluated 
as noncompensably disabling.  The combined evaluation is 50 
percent.  Accordingly, he does not meet the schedular 
requirements for a TDIU rating.  The issue, then, is whether 
the veteran's service-connected disabilities nevertheless 
prohibit him from sustaining gainful employment, such that a 
TDIU rating may be assigned on an extraschedular basis.  

In this regard, the Board finds that the record requires 
clarification. 

The veteran was granted disability benefits by the Social 
Security Administration by a September 2006 decision which 
found that the veteran was unemployable as a result of his 
service-connected low back disability.

It does not appear that a VA examiner has yet been asked to 
render an opinion as to the overall effect of the veteran's 
service-connected disabilities alone on his ability to obtain 
and retain employment.  Because the authority to assign 
extra-schedular ratings has been specifically delegated to 
the Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board, in the 
first instance, the correct course of action for the Board 
where it finds that entitlement to an extra-schedular 
evaluation may be present is to raise the issue and remand it 
for the proper procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
light of this, the prudent and thorough course of action is 
to afford the veteran a social and industrial survey on 
remand, to ascertain the impact of his service-connected 
disabilities on his unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine as to whether the 
veteran's service-connected 
disabilities (low back, right knee, 
left knee disability, hypertension, and 
residuals of fractures of the right 
wrist and left ankle), without 
consideration of his non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims 
folder and the examination report 
should indicate that review.

2.  Then, readjudicate the claim for a 
TDIU rating, including whether referral 
of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


